 


115 HRES 1142 EH: Providing for consideration of the bill (H.R. 6784) to provide for removal of the gray wolf in the contiguous 48 States from the List of Endangered and Threatened Wildlife published under the Endangered Species Act of 1973, and providing for proceedings during the period from November 19, 2018, through November 26, 2018.
U.S. House of Representatives
2018-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS
2d Session
H. RES. 1142 
In the House of Representatives, U. S.,

November 14, 2018
 
RESOLUTION
Providing for consideration of the bill (H.R. 6784) to provide for removal of the gray wolf in the contiguous 48 States from the List of Endangered and Threatened Wildlife published under the Endangered Species Act of 1973, and providing for proceedings during the period from November 19, 2018, through November 26, 2018.


That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 6784) to provide for removal of the gray wolf in the contiguous 48 States from the List of Endangered and Threatened Wildlife published under the Endangered Species Act of 1973. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources; and (2) one motion to recommit.  2.On any legislative day during the period from November 19, 2018, through November 26, 2018—
(a)the Journal of the proceedings of the previous day shall be considered as approved; and (b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.
3.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 2 of this resolution as though under clause 8(a) of rule I.  4.The provisions of section 7 of the War Powers Resolution (50 U.S.C. 1546) shall not apply to House Concurrent Resolution 138.

Karen L. Haas,Clerk.
